DETAILED ACTION
Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


2.	Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/839264 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-15 substantially anticipate present claims 1-6 and 8-17, teaching the claimed structure and club parameters, including: shaft torque (claim 5), shaft weight (claim 1), grip weight (claim 1), ratio of W1/W3 (claim 1), vibrational frequency (claim 2), club weight (claim 3), head weight (claim 4), flex point ratio (claim 1), T2 (claim 8), grip weight (claims 6-7), grip material and grip structure (claims 13-15), weight member length (claim 11), weight position (claim 12), and club length (claim 10). Regarding the claimed ratio of T3 in claim 7, one ordinary skilled in the art would recognize this ratio to be a result effective variable for the clubs’ kick point. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. At time of applicant’s effective filing, one . 
 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


3.	Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/839228 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-17 substantially teach the limitations of claims 1-4, including the claimed structure and club parameters: shaft weight (claim 3), grip weight (claim 1), ratio of W1/W3 (claim 1), club weight (claim 1), head weight (claim 1).  Regarding the claimed shaft torque and cvf, one ordinary skilled in the art would recognize these parameters to be result effective variable for the clubs’ stiffness. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to select an optimal torque and cvf to produce a shaft that promotes a ball flight suitable to a golfer’s particular swing dynamics. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

s 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/840852(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 substantially anticipate the claims, teaching the claimed structure and club parameters, including: shaft weight (claim 2), grip weight (claim 5), ratio of W1/W3 (claim 15), club weight (claim 3), head weight (claim 1). Regarding the claimed shaft torque and cvf, one ordinary skilled in the art would recognize these parameters to be result effective variable for the clubs’ stiffness. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to select an optimal torque and cvf to produce a shaft that promotes a ball flight suitable to a golfer’s particular swing dynamics. 
  	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


5.	Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/840774 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16 substantially anticipate the claims, teaching the claimed structure and club parameters, including: shaft weight (claim 2), grip weight (claim 7), ratio of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to select an optimal torque and cvf to produce a shaft that promotes a ball flight suitable to a golfer’s particular swing dynamics. 
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


6.	Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/839537 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16 substantially anticipate the claims, teaching the claimed structure and club parameters, including: shaft weight (claim 2), grip weight (claim 1), ratio of W1/W3 (claim 1), club weight (claim 1), head weight (claim 1). Regarding the claimed shaft torque and cvf, one ordinary skilled in the art would recognize these parameters to be result effective variable for the clubs’ stiffness. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. . 
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation therein of “a butt end region having a distance from a butt end of the grip of less than or equal to 100 mm” is unclear and indefinite. One ordinary skill in the art cannot properly ascertain the metes and bounds of this limitation because the scope of the butt end region length is unclear. As it reads now, the scope of the butt end region is such that it can be 5 mm or less from the butt end. This is unlikely as the weight is located therein. It is recommended to use phrasing set forth in the specification at paragraph [0026] (PG Pub. No. 2020/0338416) which defines the butt end region R1 as a region that 

Allowable Subject Matter
8.	Claims 1-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and upon the acceptance of Terminal Disclaimers corresponding to the provisional double patenting rejection above (it is noted that Notice of Allowances have been issued on 16/839264, 16/839228, 16/840774, 16/839537).


Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Ueda et al. (US Pub. No. 2016/0067564), Moriyama (JP 2006312013 published 11/16/2006), Hirano (JP 2006025935 published 2/2/2006), Rice et al. (US Pub. No. 2010/0041492), Fujimoto (US Pat. No. 8,216,085), Bloom, Jr. (US Pat. No. 6,966,846), Barksdale et al. (US Pat. No. 9,211,456), Margoles et al. (US Pat. No. 9,192,833), Mather et al. (US Pat. No. 5,152,527), Marlowe et al. (US Pat. No. 6,190,267), Edwards (US Pat. No. 6,106,200), Ban (US Pub. No. 2007/0105642), Okoneski (US Pat. No. 5,716,289), Knutson et al. (US Pub. No. 2015/0258398) and Resiner (US Pat. No. 4,690,407). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711